DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, A method for manufacturing a semiconductor package, the method comprising: he bonding of the semiconductor chip comprises: a first process of irradiating of the laser on a portion of the bonding member, the portion of the bonding member being exposed to one side of the semiconductor chip; and a second process of irradiating of the laser on the semiconductor chip, wherein the laser absorbing agent absorbs the laser to heat the bonding member during the first process, and wherein, during the second process, the semiconductor chip is heated by the laser, and the bonding member receives heat from the semiconductor chip.
Claims 5-14 and 18-20 are also allowed because of their dependency to the allowed base claims 1, 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818